DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 A1) in view of Yang (CN 2237437 Y) in view of Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 A1). 
Regarding claim 1
Leussler discloses 
A trolley system (FIG. 1, Ref 16, page 6, lines 15—25) operable within an MRI room and adjacent an MRI apparatus in the MRI room, the trolley system (page 7, lines 20—25) comprising: 
a base portion having at least one wheel positioned to selectively permit movement of the trolley system relative to a floor, the base portion being movable 


between a mobile orientation in which the at least one wheel facilitates the movement of the trolley system relative to the floor and a stationary orientation in which the at least one wheel is prevented from facilitating the movement of the trolley system relative to the floor (page 6, lines 15—25, the castors can be locked/unlocked); and  
Leussler does not explicitly teach 
“an electric blower coupled to the base portion of the trolley system and fixed to prevent movement of the electric blower relative to the trolley system, the electric blower being configured to move air when the base portion is in the stationary orientation, and the relative position of the blower to the MRI apparatus in the MRI room does not change when the blower moves air and when the base portion is in the stationary orientation, the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by the MRI apparatus in the MRI room, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower; 
wherein the trolley system is MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force; and 
wherein the trolley system is positionable adjacent the MRI apparatus within the MRI room and the magnetic field of the MRI apparatus does not interfere with 


the operation of the electric blower when the trolley system is positioned adjacent the MRI apparatus, such that the electric blower operates while adjacent the MRI apparatus and while the magnetic field is generated by the MRI apparatus”.
Yang, however, teaches 
an electric blower coupled to the base portion of the trolley system and fixed to prevent movement of the electric blower relative to the trolley system, the electric blower being configured to move air when the base portion is in the stationary orientation, and the relative position of the blower to the MRI apparatus in the MRI room does not change when the blower moves air and when the base portion is in the stationary orientation (ABSTRACT). 
	Leussler in view of Yang do not teach
“the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by the MRI apparatus in the MRI room, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower; 
wherein the trolley system is MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force; and 



wherein the trolley system is positionable adjacent the MRI apparatus within the MRI room and the magnetic field of the MRI apparatus does not interfere with the operation of the electric blower when the trolley system is positioned adjacent the MRI apparatus, such that the electric blower operates while adjacent the MRI apparatus and while the magnetic field is generated by the MRI apparatus”.
Pavlik, however, teaches 
the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by the MRI apparatus in the MRI room, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower (column 3, lines 10—25). 
And
wherein the trolley system is positionable adjacent the MRI apparatus within the MRI room and the magnetic field of the MRI apparatus does not interfere with the operation of the electric blower when the trolley system is positioned adjacent the MRI apparatus, such that the electric blower operates while adjacent the MRI apparatus and while the magnetic field is generated by the MRI apparatus (column 3, lines 10—25)
Leussler in view of Yang in view of Pavlik do not explicitly teach 



“wherein the trolley system is MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force”; 
Rantala, however, teaches 
wherein the trolley system is MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “electric blower” of Yang as well as the “reduced effect of the magnetic field” of  Pavlik and the “attractive forced of less than 50 lbs” as taught by Rantala                                        in the system of Leussler.
The justification for this modification would be to make a gurney that aid in moving a patient off a table yet still not interfere with the MRI machine. 
Regarding claim 2
Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 1. 
Yang applied to claim 2 further teaches
the trolley system being a caddy for movement of the electric blower relative to a patient transfer device that is configured for movement relative to a patient support, the electric blower being configured to move air to the patient transfer 


device (FIG. 1, Ref 20. In Background Technology, ¶  11, the trolley contains the blower itself and so is a caddy for movement)
Regarding claim 4
Leussler in view of Yang in view of Pavlik in view of Rentala the trolley system of claim 1.
Leussler applied to claim 4  
further comprising at least two wheels positioned for movement of the trolley system relative to the floor (FIG. 1/3, Ref 18, Detailed Description Of Embodiments, ¶1).
Regarding claim 5
Leussler in view of Yang in view of Pavlik in view of Rentala the trolley system of claim 1.
Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“a maximum magnetic attraction force less than or equal to 25 lbs force”.
Rantala, however, teaches 
a maximum magnetic attraction force of 50 lbs ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “the 50 lbs of attractive 


force” as taught by Rantala in the system of  Leussler in view of Yang in view of Pavlik. Moreover, it would have been obvious to optimize the force to an even lower amount such as half, or 25 lbs.
The justification for this modification would be to minimize the attractive magnetic force as much as possible so as to minimize the attraction between the gurney/trolley and magnetic forces within the MRI machine. 
	2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019

Regarding claim 9
Leussler in view of Yang in view of Pavlik in view of Rentala the trolley system of claim 1.
 Leussler applied to claim 9 further teaches 
wherein the at least one wheel can be locked to retain the trolley system in the stationary orientation and unlocked to revert to the mobile orientation (Description Of Embodiments, ¶).
Regarding claim 15
Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 1. 



Yang applied to claim 15 further teaches 
wherein air is movable by the electric blower to or from at least one of a patient transfer device, a patient bed, a wound care bed, a bed that provides alternating pressures, a surface designed for therapeutic applications, a  surface designed for patient comfort, a skin protection surface, an air powered device, a vacuum cushion and a compression surface (Background Technology, ¶3, the patient transfer device is a patient bed).         
Regarding claim 16
Leussler in view of Yang in view of Pavlik in view of Rentala the trolley system of claim 1.
Yang, applied to claim 16, further teaches 
wherein the electric blower of the trolley system is configured to be coupled to a patient transfer device for moving air to an air bearing of the patient transfer device ( FIG. 4, In Backround Technology, ¶9).  
 Regarding claim 19
Leussler discloses 
A method of moving a patient relative to a bore of an MRI device using a patient transfer device (FIG. 1, Ref 16, page 6, lines 15—25),                                        the method comprising:


 positioning a trolley system proximate to the bore of the MRI device (page 6, lines 15—25, the castors can be locked/unlocked. The patient can be moved 
relative to the bore/MRI machine), 
Leussler does not explicitly teach 
“the trolley system being MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force and including a base portion 
configured for movement relative to a floor, at least one wheel coupled to the base portion and positioned for movement of the base portion relative to the floor, and 
an electric blower, the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by the bore of the MRI device, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower moving the base portion from a mobile orientation in which the at least one wheel facilitates the movement of the trolley system relative to the floor to a stationary orientation in which the at least one wheel is prevented from facilitating the movement of the trolley system relative to the floor;
actuating the electric blower to move air to the patient transfer device, thereby moving air to or from the patient transfer device to facilitate movement of the patient, the electric blower operating while adjacent the bore of the MRI device 


and while the magnetic field is being generated by the bore of the MRI device; and moving the patient and the patient transfer device relative to the bore of the MRI”.
Yang, however, teaches 
actuating the electric blower to move air to the patient transfer device, thereby moving air to or from the patient transfer device to facilitate movement of 
the patient, the electric blower operating while adjacent the bore of the MRI device and while the magnetic field is being generated by the bore of the MRI device; and moving the patient and the patient transfer device relative to the bore of the MRI (ABSTRACT);
Leussler in view of Yang do not explicitly teach 
“the trolley system being MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force and including a base portion configured for movement relative to a floor, at least one wheel coupled to the base portion and positioned for movement of the base portion relative to the floor, and 
an electric blower, the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by the bore of the MRI device, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower moving the base 


portion from a mobile orientation in which the at least one wheel facilitates the movement of the trolley system relative to the floor to a stationary orientation in 
which the at least one wheel is prevented from facilitating the movement of the trolley system relative to the floor”.
Pavlik, however, teaches 
an electric blower, the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by the bore of the MRI device, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower moving the base portion from a mobile orientation in which the at least one wheel facilitates the movement of the trolley system relative to the floor to a stationary orientation in 
which the at least one wheel is prevented from facilitating the movement of the trolley system relative to the floor (column 3, lines 10—25).
	Leussler in view of Yang in view of Pavlik do not explicitly teach
“The trolley system being MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force and including a base portion 
configured for movement relative to a floor, at least one wheel coupled to the base portion and positioned for movement of the base portion relative to the floor.” 

Rantala, however, teaches 
The trolley system being MR Compatible with a maximum magnetic attraction force less than or equal to 50 lbs force and including a base portion configured for movement relative to a floor, at least one wheel coupled to the base portion and positioned for movement of the base portion relative to the floor ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “electric blower” of Yang as well as the “reduced effect of the magnetic field” of  Pavlik and the “attractive forced of less than 50 lbs” as taught by Rantala                                        in the system of Leussler.
The justification for this modification would be to make a gurney that aid in moving a patient off a table yet still not interfere with the MRI machine. 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of 
Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of Sasaki (JP 2000/240311 A).                                      
 Regarding claim 3
Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 2. 

Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“the patient transfer device providing an air bearing, and the electric blower being configured to move air to the air bearing”.
Sasaki, however, teaches 
the patient transfer device providing an air bearing, and the electric blower being configured to move air to the air bearing (Detailed Description Of The Preferred Embodiments, ¶ 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “air bearing” as taught by Sasaki in the system of Leussler in view of Yang in view of Pavlik in view of Rentala.
The justification for this modification would be to prevent damage of the power supply cable by having it dragged along the floor. 
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of 
Furuta (JP 2014064712 A). 
	Regarding claim 6


Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 1.
Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“further comprising a battery for powering the electric blower.”  
Furuta, however, teaches 
further comprising a battery for powering the electric blower (Description Of Embodiments, ¶9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “battery for powering the electric blower” as taught by Furuta in the system of Leussler in view of Yang in view of Pavlik in view of Rentala.
The justification for this modification would be to have a battery back-up for the electric blower in case of power-loss. 
	Regarding claim 7

Leussler in view of Yang in view of Pavlik in view of Rentala in view of Furuta teach the trolley system of claim 6.
Furuta applied to claim 7 further teaches 
wherein at least one of the battery and the electric blower is located within a central region of the base portion (FIG. 2, Ref 51, Abstract).

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of Hannant (GB 2287001 A). 
Regarding claim 8
Leussler in view of Yang in view of Pavlik in view of Rentala the 
trolley system of claim 1. 
Leussler in view of Yang in view of Pavlik in view of Rentala
“the at least one wheel being positioned to contact the floor to permit movement of the trolley system relative to the floor when the base  portion is in the mobile orientation, and the at least one wheel being spaced from the floor to be prevented from facilitating the movement of the trolley system relative to the floor when the base portion is positioned in the stationary orientation”.
Hannat, however, teaches 
the at least one wheel being positioned to contact the floor to permit movement of the trolley system relative to the floor when the base  portion is in the mobile orientation, and the at least one wheel being spaced from the floor to be prevented from facilitating the movement of the trolley system relative to the floor when the base portion is positioned in the stationary orientation (Abstract).    


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “spaced wheels” as taught by Hannant in the system of Leussler in view of Yang in view of Pavlik in view of Rentala. 
The justification for this modification would be to secure the trolley in place once it is stationed. 
Regarding claim 10
Leussler in view of Yang in view of Pavlik in view of Rentala teach the 
trolley system of claim 1.
Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“the base portion having a bottom surface comprising at least one floor-contacting surface positioned to elevate the at least one wheel from the floor when the base portion is in the stationary orientation”.
Hannant, however, teaches 
the base portion having a bottom surface comprising at least one floor-contacting surface positioned to elevate the at least one wheel from the floor when the base portion is in the stationary orientation (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “spaced wheels” as 

taught by Hannant in the system of Leussler in view of Yang in view of Pavlik in view of Rentala. 
The justification for this modification would be to secure the trolley in place once it is stationed. 
Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of 
Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of Roberts et al. (US 2013/0282234 A1). 
Regarding claim 11
Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 1. 
Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“the at least one wheel being mounted to rotate  about an axis that is fixed in position relative to the base portion of the trolley system”.
Roberts, however, teaches 
the at least one wheel being mounted to rotate  about an axis that is fixed in position relative to the base portion of the trolley system ([0022]—[0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “rotating wheel on a y 

axis” as taught by Roberts in the system of  Leussler in view of Yang in view of Pavlik in view of Rentala.
The justification for this modification would be to allow the gurney to be moved in multiple directions and diagonally. 
Regarding claim 13
Leussler in view of Yang in view of Pavlik in view of Rentala in view of Roberts teach the trolley system of claim 11.
Roberts applied to claim 13 further teaches 
wherein the center of mass of the trolley system is positioned relatively forward relative to the axis toward a front of the trolley system in the stationary orientation, and wherein the center of mass is positioned relatively over the axis in the mobile orientation (FIG. 6, Ref 600, the center of mass is clearly on the left or the forward of the trolley system).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of Hardy (FR 2995129 A1). 
Regarding claim 17
Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 1. 

Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“further comprising nonferromagnetic supplemental mass mounted to the base portion to increase the mass of the trolley system to a threshold mass”.
Hardy, however, teaches 
further comprising nonferromagnetic supplemental mass mounted to the base portion to increase the mass of the trolley system to a threshold mass (Description Of Figures, ¶5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “nonferromagnetic 
mass construction” as taught by Hardy in the system of  Leussler in view of Yang in view of Pavlik in view of Rentala.
The justification for this modification would be to use non magnetic material that won’t interfere with any stray magnetic fields that happen to be or around the MRI machine. 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of Koger et al. (US 2010/0071127 A1). 
Regarding claiim 18

Leussler in view of Yang in view of Pavlik in view of Rentala teach the trolley system of claim 1. 
Leussler in view of Yang in view of Pavlik in view of Rentala do not explicitly teach 
“further comprising a handle mounted to the base portion to facilitate movement of the trolley system”.
Koger, however, teaches 
 further comprising a handle mounted to the base portion to facilitate movement of the trolley system (claim 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “handles on transport 
system” as taught by Koger in the system of Leussler in view of Yang in view of Pavlik in view of Rentala.
The justification for this modification would be to easy way to guide/steer and remove the table/trolley system from the MRI bore.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view Gagneuer (DE 19732467 A1) 
Regarding claim 20

Leussler in view of Yang in view of Pavlik in view of Rantala teach the 
trolley system of claim 19.
Leussler in view of Yang in view of Pavlik in view of Rantala do not teach 
“the trolley system being configured for use with a patient support portion configured to support the patient, the method further comprising moving the patient and the patient transfer device relative to the patient support portion”.
Gagneuer, however, teaches 
the trolley system being configured for use with a patient support portion configured to support the patient, the method further comprising moving the patient and the patient transfer device relative to the patient support portion 
(Description, ¶ 2 & Claim 1,  the trolley has a facility for moving the patient relative to the patient support system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “facility of patient moving relative to the trolley” as taught by Gagneuer in the system of Leussler in view of Yang in view of Pavlik in view of Rantala.
The justification for this modification would be to have an easy way to move the patient off the trolley onto a table which can be moved into the MRI bore. 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (WO 2013/153493 Al) in view of Yang (CN 2237437 Y) in view of 

Pavlik et al. (6,936,030 B1) in view of Rantala (US 2011/0237960 Al) in view of Tigwell (GB 2432112 A).
Leussler in view of Yang in view of Pavlik in view of Rantala teach the 
trolley system of claim 1, 
	Leussler in view of Yang in view of Pavlik in view of Rantala do not explicitly teach 
“wherein the electric blower is configured to deliver air to a target located within the MRI room”.
Tigwell, however, teaches 
wherein the electric blower is configured to deliver air to a target located within the MRI room (claim 5, air is delivered to patient table during the MRI scan operation—i.e., in the bore). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “air delivered to a target within the MRI room” as taught by Tigwell in the system of Leussler in view of Yang in view of Pavlik in view of Rantala.
The justification for this modification would be to cool the patient table while patient and table are in the MRI machine. 
Allowable Subject Matter


Claims 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12
Nothing in the prior art of record teaches or discloses: 
“wherein a distance from the axis to the at least one floor-contacting surface of the base portion is greater than a distance from the axis to a floor-contacting surface of the at least one wheel”.
Regarding claim 14
“wherein the center of mass of the trolley system is positioned between the axis and the front of the trolley system such that the trolley  system moves from the mobile orientation to the stationary orientation when released from the mobile orientation”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852